DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1  and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al .(US 2022/0038105)
The reference to Mukherjee et al discloses a gain controlled PLL(10) with a CCO(current controlled oscillator/14);
a feedback divider is also shown(15). The ability to control the gain of the PLL is important to reduce noise, for example.
The phase comparator (11) serves as an input to  3 paths, the first path, the integrator path is labeled and has the 1st  V/I converter to produce a 1st current signal.
The second path is the proportional path  that allows for a 2nd current signal thru SW (S4)coupling to  the double integrator path which  includes Cf and couples to the proportional path with a 3rd current signal and then to a 2nd V/I converter (13).
There is a SW(S1) coupled with the buffer stage amp(17).
The reference does not say intermittent operation for the buffer/gm stage, however, the examiner interprets the intermittent closing and opening of the SW(S1) as functionally equivalent means with regards the pulsing of the gm(=1)/buffer stage, that is, for intermittent operation.


    PNG
    media_image1.png
    752
    1437
    media_image1.png
    Greyscale
 Also, as noted in para (0022):
[0022] The capacitor Cs is selectively coupled between the output of the phase frequency detector and charge pump circuit 11 and a reference voltage (e.g., ground) by the switch S2. The capacitor Cs serves to filter out ripple in the charge pump voltage Vcont. A loop filter is formed by an adjustable resistor R connected between nodes N1 and N2, and a capacitor C1 connected between node N2 and the reference voltage. A voltage Vcap forms at node N2, and is received by a current mirror 16 as input. The current mirror 16 generates its output as the mirrored voltage Vmirr at node N3. A low-pass filter is formed by a resistor Rf coupled between node N3 and N4 and a capacitor Cf coupled between node N4 and the reference voltage. A voltage buffer 17 (for example, an operational amplifier in a unity gain configuration) has an input coupled to node N3 and an output selectively coupled to node N4 by switch S1.

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the SW and gain amp(gm) path, shown as buffer stage, is functionally equivalent to the gm amp with intermittent operation, where the ultimate goal of achieving a  sufficient gain, as required during PLL operation, enhances the stability of the PLL.
Re claim 4: pulse controller (20) is shown.

Allowable Subject Matter


Claims 2, 3, 5 and  6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849